UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------------x
SANJAY DUTT,
                    Plaintiff,
                                               17 Civ. 5855   (RWS)
     - against -
                                               OPINION
YOUNG ADULT INSTITUTE, INC., and
GEORGE CONTOS,

                    Defendants.
-------------------------------------------x
APPEARANCES:


          Attorneys for Plaintiff

          KRAUSS PLLC
          41 Madison Avenue, Suite 4102
          New York, NY 10010
          By:  Geri Sprung Krauss, Esq.

          Attorneys for Defendants

          CLIFTON BUDD & DEMARIA, LLP
          The Empire State Building
          350 Fifth Avenue, Suite 6110
          New York, NY 10118
          By:  Daniel C. Moreland, Esq.
               Stephen Paul Pischl, Esq.
Sweet, D.J.



          Defendants Young Adult Institute, Inc.    ( "YAI") and

George Contos ("Contos")   (collectively, the "Defendants") move

for reconsideration of this Court's June 27, 2018 denial of

dismissal of the first cause of action of the amended complaint

("Amended Complaint") of the plaintiff, Sanjay Dutt ("Dutt" or

the "Plaintiff"). ECF No. 33. For the reasons set forth below,

Defendants' motion for reconsideration is denied.



Prior Proceedings



          Plaintiff filed his initial complaint on August 2,

2017. ECF No. 1. After the filing by the Defendants of a first

motion to dismiss on October 17, 2017, see ECF No. 15, the

Amended Complaint was filed on November 7, 2017, see ECF No. 19,

mooting the first motion to dismiss. On December 4, 2017

Defendants moved to dismiss the first,   second, seventh, and

eighth causes of action in the Amended Complaint on the grounds

that Sanjay Dutt ("Dutt" or the "Plaintiff") failed to state a

plausible claim for breach of contract or quasi-contract under

New York law. ECF No. 23. Defendants' motion to dismiss was

heard and marked fully submitted on February 21, 2018.




                                 1
           On June 26, 2018, this Court denied Defendants' motion

to dismiss the first,      seventh, and eighth causes of action, and

granted Defendants' motion to dismiss the second cause of

action. ECF No. 33.



           On July 10, 2018, Defendants moved the Court to

reconsider its denial of dismissal of the first cause of action.

ECF No. 33 . That motion was taken on submission and marked

returnable on August 8 , 2018 . ECF No. 35 .



Applicable Standard



           Under Local Rule 6.3, a party moving for

reconsideration "must demonstrate that the Court overlooked

controlling decisions or factual matters that were put before it

on the underlying motion." Eisenmann v . Greene, 204 F.3d 393 ,

395 n.2   (2d Cir. 2000)    (internal quotation marks and citation

omitted). "The major grounds justifying reconsideration are an

intervening change of controlling law, the availability of new

evidence, or the need to correct a clear error or prevent

manifest injustice." Virgin Atl. Airways, Ltd. v. Nat' 1

Mediation Ed., 956 F.2d 1245, 1255 (2d Cir. 1992)      (quotation

marks and citation omitted). The standard for granting such a

motion is "strict" and should only be done when the movant "can

                                    2
point to controlling decisions or data that the court

overlooked--matters, in other words, that might reasonably be

expected to alter the conclusion reached by the court." Shrader

v. CSX Transp., Inc.,   70 F.3d 255, 257   (2d Cir. 1995). "Such

motions are not vehicles for taking a second bite at the apple,"

Rafter v. Liddle, 288 F. App'x 768, 769     (2d Cir. 2008)    (internal

quotation marks and citation omitted), and "should not be

granted where the moving party seeks solely to relitigate an

issue already decided." Shrader, 70 F.3d at 257.



Plaintiff's Motion for Reconsideration is Denied



          In its motion for reconsideration, Defendants first

contend that this Court erred by failing to consider Plaintiff's

reasonable reliance when evaluating the plausibility of his

claim for breach of the anti-retaliation provision of YAI's Code

of Conduct (the "Code of Conduct"). Defs.' Memo in Supp. of

Recons. at 7-11, ECF No. 34. A more thorough analysis as to this

element, however, would not be reasonably expected to change the

result.



          Defendants' rely on Baron v. Port Auth. Of N.Y.        &


N.J., 271 F.3d 81   (2d Cir. 2001), and Lobosco v. N.Y.      Tel.,   96

N.Y.2d 312 (2001), for the proposition that the disclaiming

                                 3
language here defeats Plaintiff's reasonable reliance as a

matter of law. Defs.' Mem. in Supp. at 9 . However, Baron and

Lobosco dealt only with the effects of "conspicuous " and

"unambiguous" disclaiming language which was contained in the

same document as the language purportedly establishing the

employee's rights. See 271 F.3d at 87   ("The New York Court of

Appeals' recent decision in [L obosco v. N.Y.   Tel.,   96 N.Y. 2d

412 (2001)]       . makes clear that 'conspicuous disclaiming

language' in an employee handbook 'preserves [the employer's]

  . at will employment relationship with' its employees as far

as the provisions in an employee handbook are concerned.") ; see

id.   (finding that it would be objectively unreasonable for

plaintiffs to rely on writings as creating implied contract

where unambiguous disclaimers were contained in those same

writings). In this case , by contrast , this Court determined that

the disclaimer contained in YAI's Personnel Practices Manual

("PPM")   is not "suffi ciently unambiguous" to warrant dismissal

on this cla im. Op . at 21. Moreover, as Defendants acknowledged

in their papers supporting their motion to dismiss , "the

disclaimer language here is found in YAI's PPM--a discrete

document, separate and apart from the Code [of Conduct], which

conta ins the anti-retaliation provision." Defs.' Mem. in Supp.

of Mot. to Dismiss at 26. Accordingly, Defendants fail to cite

any controlling law holding that, where, as here, the discla imer

                                  4
language is ambiguous, an employee's reliance on a non-

retaliation provision contained in a separate document would be

objectively unreasonable. 1



             Defendants next aver that this Court "misapplied the

't otality of the circumstances' analysis in evaluating whether

the PPM's disclaiming language was ambiguous, making its

findings not on the explicit language itself, but on allegations

of the extrinsic circumstances surrounding the publication of

the PPM and the Code of Conduct." Defs.' Mem. in Supp. at 8 .

However, this Court 's ambiguity finding was based on the

limitation set forth in the language of the disclaimer itself,

which stated that YAI 's freedom "to terminate the employment

relationship at any time" is "limited to reasons ' not prohibited

by law.'" See Op . at 21-22. Then, having found the disclaimer

language "not 'sufficiently unambiguous,'" this Court held that

discovery was warranted.        Id. at 22 . Contrary to Defendants'

contention , this Court 's holding is therefore not a

misapplication of Baron. See 271 F.3d at 88              ("[W]here a


       Defendants also cite several district court decisions in support of
their argument about Plaintiff's reasonable reliance. See Defs.' Mem. in
Supp. of Rec o ns. at 9-10; Defs .' Mem . in Supp . of Mot. to Dismiss at 14 -1 8 .
These decisions are n ot binding on this Court and are therefore not discussed
further in this Opinion . See Camreta v . Greene, 563 U. S . 692, 709 n . 7 (2011)
("A decision of a federal district court judge is not binding precedent in
either a different judicial district, the same judicial d istrict, or even
upon the same judge in a different case .n ) (internal quotation marks and
citation omitted) .


                                         5
•
    sufficiently unambiguous disclaimer, conspicuously placed in the

    employee handbook such that the employee reasonably could be

    expected to read it is at issue, the totality of the

    circumstances inquiry is unnecessary [.] ")   ( emphasis added)



                Finally, Defendants contend that the Court overlooked

    controlling authority and factual matters to the extent it

    treated the CIA as having any effect on Plaintiff's claims

    relative to his termination.



                Defendants first argue that because the Court found

    that Plaintiff is not an intended beneficiary of the CIA, it

    would be error to consider the CIA's effect on Plaintiff's

    breach of contract claim. See Defs.' Mem. in Supp. of Recons. at

    15. However, the CIA is relevant insofar as it relates to Dutt's

    rights and YAI's obligations under the Code of Conduct and YAI's

    inability to amend, change, modify, or abandon any of the

    obligations imposed under the CIA. See Op. at 22     ("[T]he CIA

    constitutes a valid and binding contract, and Defendants'

    allegedly retaliatory firing of Dutt may have been prohibited by

    the law of the agreements entered into pursuant to the Medicaid

    Fraud Settlement."). Significantly, Defendants point to no case

    law to support the contention that such a consideration was

    improper.

                                     6
            Second, Defendants argue that, even if Dutt had

enforceable rights under the CIA, the CIA expired prior to the

alleged retaliatory act and it therefore had no bearing on

Dutt's claim. Defs.' Mem. in Supp. of Recons. at 15. This

argument is una vai ling because the Amended Complaint ("AC")

alleges that (1) retaliatory acts commenced in December 2015,

prior to the expiration of the CIA, see AC~~ 52-59; and (2)

Dutt's termination was decided upon before the expiration of the

CIA and was deliberately delayed until after its expiration in

order to avoid any extension, id.       ~   47. Again, Defendants cite

no controlling authority or other basis for granting

reconsideration on this ground.



            Defendants' final argument on this issue is that any

consideration of the circumstances under which YAI was required

to adopt the Code of Conduct is error because they never

provided Dutt with an enforceable statutory or contractual right

to challenge his discharge. Defs.' Mem. in Supp. of Recons. at

15-16. Pointing to Sullivan v . Harnisch , 19 N.Y.3d 259 (2012) ,

Sabetay v . Sterling Drug, Inc.,     69 N. Y.2d 329 (1987), and Horn

v. N . Y . Times,   100 N.Y.2d 85 (2003), Defendants contend that the

Court "must not impose limitations where the legislature did not

see fit to adopt one." Defs. ' Mem. in Supp. of Recons. at 17.

                                    7
These cases are inapposite, however, as they involved plaintiffs

who failed to identify any written policy forbidding the

company's conduct at issue. Moreover, as Defendants acknowledge,

the Code of Conduct can be converted into a binding contract

enforceable against YAI where the three elements described in

Baron are satisfied. See id. at 13. The Court found those

elements satisfied here, and nothing in Sullivan,   Sabetay, or

Horn mandates a conclusion to the contrary.



Conclusion



     Based on the conclusions set forth above,   Plaintiff's

motion for reconsideration is denied.



     It is so ordered.



New York, NY
February r , 2019




                                    ~OBERT W. SWEET
                                        U.S.D.J.




                                8
